DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 02/18/22.  Accordingly, claims 1-20 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art teaches or suggests a method for synchronizing networks, as claimed.  Butterworth et al in view of Lin fails to teach the claimed method, at least based on reasons stated in REMARKS, pages 12-16, of the Amendment.  It would not have been obvious for one skilled in the art to implement either one or combination of Butterworth et al and Lin, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 9, none of prior art teaches or suggests a method for synchronizing networks, as claimed.  Butterworth et al in view of Lin fails to teach the claimed method, at least based on reasons stated in REMARKS, page 16, of the Amendment.  It would not have been obvious for one skilled in the art to implement either one or combination of Butterworth et al and Lin, in view of other prior art, for leading the implementation to the claimed invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/PHUONG PHU/
Primary Examiner
Art Unit 2632